Case: 14-20581      Document: 00513012842         Page: 1    Date Filed: 04/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-20581                           April 21, 2015
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE MANUEL GONZALEZ CAAL, also known as Jose Manuel Gonzalez,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:14-CR-12-1


Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Manuel Gonzalez Caal
raises an argument that he concedes is foreclosed by United States v.
Rodriguez, 711 F.3d 541, 562 n.28 (5th Cir. 2013) (en banc), in which this court
concluded that the generic, contemporary definition of “sexual abuse of a
minor” does not mandate that the age of consent be below 17 years old and does
not include the asserted age-differential requirement. The unopposed motion


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20581   Document: 00513012842   Page: 2   Date Filed: 04/21/2015


                              No. 14-20581

for summary disposition is GRANTED, and the judgment of the district court
is AFFIRMED.




                                    2